         Case: 1:21-cv-03768 Document #: 1 Filed: 07/15/21 Page 1 of 7 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 CYNTHIA VEASLEY,
                                                        CIVIL COMPLAINT
              Plaintiff,

 v.                                                     CASE NO. 1:21-cv-03768

 TORRES CREDIT SERVICES, INC.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW COMES Plaintiff, CYNTHIA VEASLEY (“Plaintiff”), by and through her

attorneys, Consumer Law Partners, LLC, complaining as to the conduct of TORRES CREDIT

SERVICES, INC. (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois and a substantial portion of the events or omissions giving rise

to the claims occurred within the Northern District of Illinois.




                                                  1
         Case: 1:21-cv-03768 Document #: 1 Filed: 07/15/21 Page 2 of 7 PageID #:2




                                               PARTIES

    4. Plaintiff is a disabled consumer over-the-age of 18 residing in Cook County, Illinois, which

is within the Northern District of Illinois.

    5. Defendant is a third-party debt collection agency organized under the laws of the state of

Pennsylvania, with its principal place of business located at 27 Fairview Street, Suite 301, Carlisle,

Pennsylvania, 17015. Defendant’s registered agent in Illinois is located at 208 South LaSalle

Street, Suite 814, Chicago, Illinois 60604. Defendant regularly uses credit reporting to collect

upon consumers across the country, including those residing within the state of Illinois.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    7.    The instant action stems from Defendant’s attempts to collect upon an energy bill

(“subject debt”) allegedly owed to Commonwealth Edison Company (“ComEd”).

    8.    Plaintiff suffers from a variety of medical and physical ailments, and has been deemed

disabled.

    9.    As a result, Plaintiff has been rendered unable to work, which has inherently caused many

of Plaintiff’s financial obligations to go into default, including the purported subject debt.

    10. In 2021, Plaintiff was looking to improve her credit, so she accessed her credit report

through TransUnion, and noticed that Defendant was reporting the subject debt as an collection

account, with a balance of $836.00 (as of July 12, 2021), as follows:




                                                  2
Case: 1:21-cv-03768 Document #: 1 Filed: 07/15/21 Page 3 of 7 PageID #:3
       Case: 1:21-cv-03768 Document #: 1 Filed: 07/15/21 Page 4 of 7 PageID #:4




through the present day, despite the fact that Contract Callers is servicing the subject debt during

this time.

    16. Plaintiff has even spoken with Contract Callers, who informed Plaintiff that Defendant

placed the subject debt in its office after ComEd reassumed the subject debt from Defendant.

    17. Plaintiff was harmed by Defendant’s communications to TransUnion and other credit

reporting agencies, as Defendant falsely indicated that it was collecting upon the subject debt,

when in reality, ComEd took the subject debt from Defendant and placed it with Contract Callers.

    18. The erroneous reporting of the subject account paints a false and damaging image of

Plaintiff. Specifically, the inaccurate reporting of the subject debt has had a significant adverse

impact on Plaintiff’s credit rating and creditworthiness because it misleads creditors into believing

that Plaintiff has multiple collection accounts with both Contract Callers and Defendant, when in

actuality, only Contract Callers has the lawful ability to report the subject debt.

    19. The entire experience has imposed upon Plaintiff significant distrust, frustration, distress,

and has rendered Plaintiff helpless as to her ability to regain a firm foothold on her

creditworthiness, credit standing, and credit capacity

    20. Frustrated and confused over Defendant’s conduct, Plaintiff spoke with the undersigned

counsel regarding her rights, resulting in expenses.

    21. As a result of the conduct, actions, and inaction of Defendant, Plaintiff has suffered

additional concrete harm, including but not limited to: the exacerbation of her physical and medical

ailments, loss of sleep, and monitoring her credit file, and mental and emotional pain and suffering.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    22. Plaintiff repeats and realleges paragraphs 1 through 21 as though fully set forth herein.

    23. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.



                                                  4
          Case: 1:21-cv-03768 Document #: 1 Filed: 07/15/21 Page 5 of 7 PageID #:5




      24. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

      25. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others. Defendant has been a member of the Association of Credit and Collection

Professionals, an association of debt collectors, since 2003. 1

      26. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

             a. Violations of 15 U.S.C § 1692e

      27. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

    false, deceptive, or misleading representation or means in connection with the collection of any

    debt.”

      28. In addition, this section enumerates specific violations, such as:

               “Communicating       or    threatening    to    communicate     to any
               person credit information which is known or which should be known to be
               false, including the failure to communicate that a disputed debt is
               disputed.” 15 U.S.C. § 1692e(8); and

               “The use of any false representation or deceptive means to collect or
               attempt to collect any debt or to obtain information concerning a
               consumer.” 15 U.S.C. §1692e(10).

      29. Defendant violated 15 U.S.C. §§ 1692e, e(8), and e(10) when it used false and deceptive

means to collect and/or attempt to collect the subject debt. Specifically, it was false and misleading

for Defendant to report the subject debt to TransUnion when Defendant no longer had the right to

collect upon the subject debt. As stated, supra, the subject debt, which is owned by ComEd, was

initially placed with Defendant for collection, however, ComEd reassumed the subject debt from


1
    https://www.acainternational.org/search#memberdirectory

                                                        5
       Case: 1:21-cv-03768 Document #: 1 Filed: 07/15/21 Page 6 of 7 PageID #:6




Defendant, and subsequently assigned it to Contract Callers for collection. Yet, Defendant

knowingly continued to communicate false information to the credit reporting agencies – i.e. that

Defendant was still collecting up the subject debt. Defendant engaged in this false and deceptive

behavior in an effort to secure additional payment on a debt which Defendant had no right to

service.

           b. Violations of FDCPA § 1692f

   30. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   31. Defendant violated §1692f when it unfairly and unconscionably attempted to collect upon

the subject debt, despite the fact that Defendant no longer had the legal right to do so. By

continuing to communicate false information to the credit reporting agencies, Defendant misled

Plaintiff and other creditors into believing that Plaintiff had two collection accounts stemming

from a past due ComEd bill, when in reality, she only had one account that was being serviced by

a different third-party debt collection agency.

   WHEREFORE, Plaintiff, CYNTHIA VEASLEY, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt, and from further credit reporting of the subject debt; and

                                                  6
      Case: 1:21-cv-03768 Document #: 1 Filed: 07/15/21 Page 7 of 7 PageID #:7




   f. Awarding any other relief as this Honorable Court deems just and appropriate.


DATED this 15th day of July, 2021.                Respectfully Submitted,

                                                  /s/ Taxiarchis Hatzidimitriadis
                                                  Taxiarchis Hatzidimitriadis #6319225
                                                  David S. Klain #0066305
                                                  CONSUMER LAW PARTNERS, LLC
                                                  333 N. Michigan Ave., Suite 1300
                                                  Chicago, Illinois 60601
                                                  (267) 422-1000 (phone)
                                                  (267) 422-2000 (fax)
                                                  teddy@consumerlawpartners.com

                                                  Attorney for Plaintiff, Cynthia Veasley




                                              7
